Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on November 16, 2021.  This application is a continuation of case 17/181176 (now abandoned); which is a CON of application 16/683900 now US Patent US 10,955,661 B2 (issued on 03/23/2021), which is a CON of application 15/971269 now US patent US 10.511755 B2 (issued on 12/17/2019), which is a CON of application 15/296626 now US Patent US 9,992,393 B2 (issued on 06/05/2018), which is a CON of application 14/575164 now US Patent 9,494,766 2 (issued on 11/15/2016), which is a CON of application 13/474189 now US Patent US 8,941,771 B2 (issued on 01/27/2015). The Examiner acknowledges the following:
3.	Claims 1 – 2 were initialed filed.
4.	A preliminary amendment was filed on 06/28/2022, amending claims 1 and 2 and adding new claim 3.
5.	The drawings filed on 11/16/2021are accepted by the Examiner.
6.	 Current claims 1 – 3 are pending and they are being considered for examination.

Information Disclosure Statement
7.	The IDS document filed on 11/30/2021 is acknowledged.

Priority
8.	Priority documents referring to a Japanese application document JP-2010-127825 with filing date 06/03/2010. Certified copies were filed to the office on 08/03/2012 with application 13/474489.

Allowable Subject Matter
9.	Claims 1 – 3 are allowed.
10.	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches,
An image capturing device which includes an imaging optical system (Utagawa – US 2009/0140131 A1 – art from the IDS), a plurality of micro-lenses in a 2-D pixel array, with a predetermined pitch near a focal plane of the imaging optical system and including a plurality of photoelectric conversion elements that receive bundles of the light passing through one of the different exit-pupil regions of the imaging optical system. Additionally, it discloses a synthesizing unit for combining the image signals outputted by the photoelectric conversion elements based upon information as to generate synthetic image data corresponding to a plurality of image forming areas present on a given image forming plane of the image forming optical system. Even though Utagawa teaches some features of the present invention such as an imaging capturing and processing device the generates images of a subject captured in pixel sub-regions A, B and C and combines them to generate a synthetic image that is generated in a designed image plan and wherein the number of pixels is larger than the number of micro-lenses, Utagawa fails to disclose or to fairly suggest the combination of limitations as in the amended independent claim 1. It fails to teach or to fairly suggest an image capturing with a processor that generates a synthetic image signal to generate a synthetic image at a given focal position of a subject based upon an output signal when the image-capturing pixels receive a light flux of a ring formed by the micro-lenses, wherein each of the plurality of image-capturing pixels includes a cardinal-point pixel for each of the plurality of micro-lenses, the cardinal-point pixel being an image-capturing pixel for generating the synthetic image signal corresponding to a single pixel constituting the synthetic image; the processor generates a synthesis affiliated pixel table for each of the cardinal-point pixels arranged on a pseudo-optical axis of a cardinal-point micro-lens the synthesis affiliated pixel table is a table that specifies an arrangement of other image-capturing pixels that output signals to be added to the output signal of each of the cardinal-point pixels, and the processor generates the synthetic image signal based upon output signals of the respective cardinal-point pixels and output signals from the image-capturing pixels identified by the synthesis affiliated pixel table. Additionally, another prior art of record teaches an image sensing apparatus comprising an image sensing unit configured to output raw data (Ishii – US 9,426,354 B2 – art from the IDS) in which respective pixels of image signals of each frame correspond to light beams having different pupil regions through which the light beams have passed in an imaging optical system; a display unit configured to perform a display of an image on a display medium, wherein the image is generated using pixels corresponding to light beams having passed through a partial region in the pupil region of the imaging optical system; a detection unit configured to detect a specific subject in the image; a decision unit configured to decide a focal plane at which the specific subject detected by said detection unit is focused on; a driving unit configured to decide a driving position of the focus lens based on the focal plane decided by said decision unit, and drive the focus lens to the driving position; and a recording unit configured to record raw moving data including a plurality of frames of the raw data output from the image sensing unit in a recording medium; wherein said decision unit generates, from the image signals of a frame of the raw data, a pair of images respectively corresponding to light beams having passed through different pupil regions of the imaging optical system. Ishii teaches some features of the current invention such as an image sensing apparatus and that decides a focal plane; however, as Utagawa, it fails to teach or to suggest the combination of limitations as in the amended claim 1. Furthermore, the prior/related art of record teaches an image processing apparatus (Kanda – US 11,032,465 B2 – art from the IDS) comprising one or more processors; and a memory storing instructions which, when the instructions are executed by the one or more processors, cause the image processing apparatus to function as units comprising: an acquisition unit configured to acquire a plurality of viewpoint images with different viewpoints; a first generation unit configured to set a detection range of an image shift amount of the plurality of viewpoint images on the basis of a photographing condition and to generate distribution information based on the detection range using the plurality of viewpoint images; and a second generation unit configured to perform image processing using the generated distribution information and to generate an output image, wherein the first generation unit decreases the detection range as an image height increases, wherein the second generation unit generates refocused images by generating viewpoint images which are corrected by performing sharpening or smoothing processing on the plurality of viewpoint images and performing shift synthesis thereon and  wherein the second generation unit generates viewpoint images which are corrected by performing first sharpening or smoothing processing on the plurality of viewpoint images, and generates the output images by performing second sharpening or smoothing processing on synthesized images generated from the corrected viewpoint images. Even though, Kanda teaches the combination of a plurality of images with different viewpoints, it does not teach or fairly suggest he combination of limitations as in the amended claim 1.
In summary, the prior art teaches an imaging capturing and processing device the generates images of a subject captured in pixel sub-regions A, B and C and combines them to generate a synthetic image that is generated in a designed image plan and wherein the number of pixels is larger than the number of micro-lenses. It also teaches an image sensing apparatus and that decides a focal plane or the combination of a plurality of images with different viewpoints. However, it fails to teach or to suggest an image capturing with a processor that generates a synthetic image signal to generate a synthetic image at a given focal position of a subject based upon an output signal when the image-capturing pixels receive a light flux of a ring formed by the micro-lenses, wherein each of the plurality of image-capturing pixels includes a cardinal-point pixel for each of the plurality of micro-lenses, the cardinal-point pixel being an image-capturing pixel for generating the synthetic image signal corresponding to a single pixel constituting the synthetic image; the processor generates a synthesis affiliated pixel table for each of the cardinal-point pixels arranged on a pseudo-optical axis of a cardinal-point micro-lens the synthesis affiliated pixel table is a table that specifies an arrangement of other image-capturing pixels that output signals to be added to the output signal of each of the cardinal-point pixels, and the processor generates the synthetic image signal based upon output signals of the respective cardinal-point pixels and output signals from the image-capturing pixels identified by the synthesis affiliated pixel table as in the amended claim 1.

Regarding Claim 1:
	Utagawa combined with Ishii and Kanda teaches an imaging capturing and processing device the generates images of a subject captured in pixel sub-regions A, B and C and combines them to generate a synthetic image that is generated in a designed image plan and wherein the number of pixels is larger than the number of micro-lenses. It also teaches an image sensing apparatus and that decides a focal plane or the combination of a plurality of images with different viewpoints; however, the combination fails to teach or to suggest the combinations of limitations as in the amended claim 1 as is set below.
	The combination of Utagawa, Ishii and Kanda fails to explicitly disclose “An image capturing device, comprising a plurality of micro-lenses; a plurality of image-capturing pixels disposed at each of the plurality of micro-lenses and  a processor that generates a synthetic image signal to generate a synthetic image at a given focal position of a subject based upon an output signal when the image-capturing pixels receive a light flux of a ring formed by the micro-lenses, wherein each of the plurality of image-capturing pixels includes a cardinal-point pixel for each of the plurality of micro-lenses, the cardinal-point pixel being an image-capturing pixel for generating the synthetic image signal corresponding to a single pixel constituting the synthetic image; the processor generates a synthesis affiliated pixel table for each of the cardinal-point pixels arranged on a pseudo-optical axis of a cardinal-point micro-lens the synthesis affiliated pixel table is a table that specifies an arrangement of other image-capturing pixels that output signals to be added to the output signal of each of the cardinal-point pixels, and the processor generates the synthetic image signal based upon output signals of the respective cardinal-point pixels and output signals from the image-capturing pixels identified by the synthesis affiliated pixel table”. Therefore, as discussed above, claim 1 is allowable over the prior/related art of record.

	In regards to claims 2 – 3: claims 2 – 3 depend directly to claim 1, which is not taught by the prior art. On the other hand, they add new limitations to claim 1, which are not taught by the prior/related art either. Therefore, claims 2 – 3 are allowable for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. M. Hayasaki et al., US 2017/0336626 A1 – it teaches a display device comprising: a pixel array; and a microlens array provided on a display surface side of the pixel array and having lenses arranged at a pitch larger than a pixel pitch of the pixel array, wherein the microlens array is arranged so that each lens of the microlens array generates a virtual image of display of the pixel array on a side opposite to a display surface of the pixel array, and light emitted from each lens of the microlens array is controlled so that pictures visually recognized through lenses of the microlens array become a continuous and integral display by controlling the light from each pixel of the pixel array.
2. N. Imamura, US 2013/0215299 A1 – it teaches an imaging apparatus comprising: a lens optical system having a first region in which a first color, a second color, and a third color of light pass through, and a second region in which the first color, second color, and third color of light pass through, the second region having an optical power for causing at least two or more colors of light to be converged at different positions from respective converged positions of the first color, second color, and third color of light passing through the first region; an imaging device having a plurality of first pixels and a plurality of second pixels on which light from the lens optical system is incident; an array optical device disposed between the lens optical system and the imaging device, the array optical device causing light passing through the first region to enter the plurality of first pixels, and causing light passing through the second region to enter the plurality of second pixels; and a calculation processing section for generating an output image, wherein the calculation processing section generates a first image of at least one color component among the first color, second color, and third color by using pixel values obtained at the plurality of first pixels, generates a second image containing the same color component as the at least one color component by using pixel values obtained at the plurality of second pixels, detects, for each color, an image component of a higher sharpness or contrast value between a predetermined region of the first image and a predetermined region of the second image, and generates the output image by using the detected image component for each color. It teaches synthesizing the images but no cardinal points or pixel table.
3. T. Iwane; US 2011/0205388 A1 – it belongs to the same inventor and same assignee. It teaches an image-capturing device, comprising: a photographic optical system; a photoelectric conversion element array made up with a plurality of photoelectric conversion elements, each of which receives a light flux having been transmitted through the photographic optical system and outputs a signal, arrayed therein; a micro-lens array disposed between the photographic optical system and the photoelectric conversion element array and made up with a plurality of micro-lenses arrayed therein, with the plurality of photoelectric conversion elements, arrayed at the photoelectric conversion element array, present behind each of the plurality of micro-lenses; a data creation unit that creates pixel data at a plurality of pixels on a specific image forming plane, at which an image is formed through the photographic optical system, in correspondence to each micro-lens among the plurality of micro-lenses by applying filter matrix data to output signals provided from the plurality of photoelectric conversion elements; and an image synthesis unit that synthetically generates an image on the specific image forming plane at a given position assumed along an optical axis of the photographic optical system, based upon the pixel data created by the data creation unit, wherein: the filter matrix data assume a two-dimensional data array pattern conforming to a specific intensity distribution with a distribution center thereof set at an element corresponding to a central position of a projection image of each of the plurality of pixels, projected on the photoelectric conversion element array via the each micro-lens among the plurality of micro-lenses. It teaches the microlenses array over the pixels and the synthesizing function but it does not teach any cardinal point or pixel table.
4. T. Iwane, US 2021/0173205 A1 – it is the parent of the current application, application 17/181176, now abandoned. It teaches the same invention; however, it claims other limitations. There are no double patent issues with the instant application. 

Contact
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697